DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action on the merits.  
Election/Restrictions
Applicant’s election of Group (I) in the reply filed on December 14, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Group (I), drawn to the compounds of formulas (I) and (II); and compositions thereof, embraced by claims 1, 3-7, 9, 14-16, 20, 21, 24, 27-29 and 31-35 was elected by Applicant. Applicant has not pointed to any errors in the Examiner’s analysis of the different inventions.  The requirement is still deemed proper and is therefore made FINAL.
Applicant also elected the following species:

    PNG
    media_image1.png
    129
    177
    media_image1.png
    Greyscale
and indicated claims 1, 6, 7, 9, 14, 15, 20, 21, 24, 28, 29 and 33-35 read on said species. However, claims 7 and 9 do not read upon the elected species. The elected species was not found during the search. Therefore, the search was expanded. 
The scope of claim 1, formula (II) is too broad to search in its entirety. A search was completed based on the species election, wherein R1= full scope, A= full scope, 2= full scope, L3= bond or alkylene, L4= bond or alkylene, and R5= oxirane. This subgenus is free of the art.
Thus, a second search was completed in the following manner and is also based on the species election, wherein R1= full scope, A= fused and unfused phenyl rings with point of attachment at phenyl, L2= full scope, L3= bond or alkylene, L4= bond or alkylene, and R5= all rings with direct attachment to the ring. 

In summary claims 1, 3-7, 9, 14-16, 20, 21, 24, 27-29, 31-37 and 44-47 are pending and claims 1, 6, 14, 15, 20, 21, 24, 28, 29 and 33-35 are under examination. Claims 3-5, 7, 9, 16, 27, 31 and 32 are withdrawn based on the species election. Claims 36, 37 and 44-47 are withdrawn based on the lack of unity in the restriction requirement. 
Specification
The abstract of the disclosure is objected to because of the proper content of an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited. The form and legal phraseology often used in patent claims, such as "inter alia," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
In chemical patent abstracts for compounds or compositions, the general nature of the compound or composition should be given as well as its use, e.g., Exemplification of a species could be illustrative of members of the class. Correction is required.  See MPEP § 608.01(b).
	
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on March 20, 2020, March 20, 2020, April 22, 2020 and August 28, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections
Claims 1, 6, 14, 15, 20, 21, 24, 28, 29 and 33-35 are rejected as each directed to an improper Markush group. These Markush claims are rejected under the judicially approved ‘‘improper Markush grouping’’ doctrine when the claim contains an improper grouping of alternatively useable species. In re Harnisch, 206 USPQ 300 (CCPA 1980). A Markush claim contains an ‘‘improper Markush grouping’’ if: (1) the species of the Markush group do not share a ‘‘single structural similarity,’’ or (2) the species do not share a common use. The species of the present claims do not share a ‘‘single structural similarity. Therefore, a rejection on the basis that the claims contain an ‘‘improper Markush grouping’’ is appropriate. The rejection of the claims will be maintained on the basis that the claims contain an ‘‘improper Markush grouping’’ until the claims are amended to include only species that share a single structural similarity and a common use, or the applicant presents a sufficient showing that the species in fact share a single structural similarity and a common use. 
i.e., an election of species). The prior art search did not find the elected species in the prior art, and the search has been extended to those additional species that fall within the scope of a permissible Markush claim. In other words, the search has been extended to the species that share a single structural similarity and a common use. Proper Markush claims will be examined for patentability over the prior art with respect to the elected species or group of indistinct species, as well as the species that share a single structural similarity and a common use with the elected species or group of indistinct species (i.e., the species that would fall within the scope of a proper Markush claim). Federal Register, Vol. 76, No. 27, 02-09-2011, page 7166.
	Claims 1, 6, 14, 15, 20, 21, 24, 28, 29 and 33-35, directed to the nonelected species, are withdrawn from further consideration. The prior art search will not be extended unnecessarily to cover all nonelected species. 
	To overcome the rejection, the claims should be limited to, wherein A= phenyl, and R5= oxirane or cyclopropyl; or A= full scope and R5= oxirane.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 15, 20, 24 and 35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Campbell et al. (WO 2017181177).
The reference teaches the following species:

    PNG
    media_image2.png
    288
    766
    media_image2.png
    Greyscale
, see page 74, Table 1, compound 123. The compositions are taught on page 565, claim 73 and page 20, paragraph 043. Thus, said claims are anticipated by Campbell et al.

Claim(s) 1, 6, 14, 15, 20, 24, 28 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHEMCATS (Registry Number 1384596-49-9, available on STN 07-27-2012).
The reference teaches the following species:

    PNG
    media_image3.png
    358
    713
    media_image3.png
    Greyscale
, see the STN search report. Thus, said claims are anticipated by CHEMCATS.
Claims 21, 33 and 34 no longer read upon the cited specie in the art rejection above. The MPEP- 803.02 states, “If prior art is then found that anticipates or renders obvious the Markush-type claim with respect to a nonelected species, the Markush-type claim shall be rejected and claims to the nonelected species held withdrawn from further consideration. The prior art search, however, will not be extended unnecessarily to cover all nonelected species.” 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya, can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/SUSANNA MOORE/Primary Examiner, Art Unit 1624